Citation Nr: 0328088	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 16, 
1996, for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel







INTRODUCTION

The veteran had verified active service from April 1978 to 
August 16, 1993.  He also had more than two years of prior, 
unverified active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
on August 16, 1993.  

2.  He had a combined disability rating of 60 percent from 
August 17, 1993, until receiving an increase to 70 percent on 
August 16, 1996.  

3.  According to the report of a VA examination in September 
1993, he had not been employed since his discharge from the 
military; the report of that evaluation was an informal claim 
for a TDIU, and the evidence of record confirms that he 
indeed was unemployable since his discharge from the military 
because of the severity of his service-connected psychiatric 
disability.


CONCLUSION OF LAW

The criteria are met for an effective date of August 17, 
1993, for the TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
See also Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a).  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held in a precedent decision, Huston v. Principi, 17 
Vet. App. 195 (2003), that the VCAA applies to claims for 
earlier effective dates.  So VA must advise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate his claim.



Here, although the veteran was not formally advised, per se, 
of the requirements of the VCAA, there nonetheless was 
substantial compliance with the preliminary notice and 
assistance provisions of this new law permitting the Board to 
go ahead and decide his appeal.  According to the record on 
appeal, particularly the August 2001 Statement of the Case 
(SOC) and the October 2001 Supplemental Statement of the Case 
(SSOC), he was informed of the requirements for obtaining an 
earlier effective date, the type of evidence that he needed 
to receive this benefit, and the governing laws and 
regulations.

The SOC and SSOC did not apprise the veteran of what specific 
evidence he was responsible for obtaining and what specific 
evidence VA would obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  But this is 
inconsequential because there is sufficient evidence, already 
of record, to grant his claim in full, which the Board will 
do in this decision.  Obviously then, he will not be 
prejudiced because he is receiving all of the benefits that 
he requested, so there is no legitimate reason to further 
delay a decision in his appeal by remanding his claim to the 
RO.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  Indeed, 
such unnecessary remands should be avoided whenever possible.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).


Legal Analysis

The veteran's service medical records (SMRs) show he was 
discharged from active military service on August 16, 1993, 
because of the severity of his psychiatric disability.  

The veteran initially filed a claim for service connection 
for a bipolar disorder in May 1993, while he was still on 
active duty, and it was for this reason that he did not 
attend a scheduled VA psychiatric examination in July 1993.  
An August 24, 1993, Report of Contact indicates he had been 
discharged from service and wished to proceed with his claim.

During a VA psychiatric examination in September 1993, it was 
noted the veteran was receiving treatment on a fee-basis from 
Dr. Pedro Nieves-Lopez and was taking Lithium Carbonate, 
Elavil, and Ativan.  He had not worked since being discharged 
from the military.  After a mental status evaluation, the 
diagnosis was a mixed bipolar disorder.  His highest level of 
adaptive functioning in the last year had been poor.  

A rating decision in January 1994 denied service connection 
for moderate hydrocephalus and status-post operative fistula 
in the anus, but granted service connection for the mixed 
bipolar disorder and assigned a 50 percent rating effective 
August 17, 1993 (the day after the veteran's discharge from 
service).  He perfected an appeal to the Board for the 
denials of service connection and the initial rating assigned 
for his bipolar disorder.

In September 1994 Dr. Pedro Nieves-Lopez reported having 
treated the veteran since August 24, 1993, for a bipolar 
disorder.  And Dr. Pedro Nieves-Lopez certified that the 
veteran was totally and permanently unable to work in any 
gainful activity.  He also was unable to manage his funds.

In his October 1994 Substantive Appeal (VA Form 9), the 
veteran specifically stated that he was entitled to a TDIU.

A rating decision in June 1996 granted service connection for 
status-post operative fistula in the anus and assigned a 
noncompensable (i.e., 0 percent) rating effective August 17, 
1993.  The veteran perfected an appeal to the Board for a 
higher initial rating for that disorder.

In July 1996 Dr. Pedro Nieves-Lopez again reported that the 
veteran was totally and permanently unable to work in any 
gainful activity.



A Board decision in July 1999 granted service connection for 
hydrocephalus.  That decision also noted the veteran's claim 
for a TDIU had not been fully developed (and, in fact, had 
not even been adjudicated).  So the Board referred the claim 
for a TDIU to the RO for further consideration.  The Board 
also remanded the claims for an initial rating higher than 50 
percent for the bipolar disorder and for an initial 
compensable rating for the fistula in the anus.

The veteran was hospitalized at a VA medical center (VAMC) in 
August 1996, and one of his discharge diagnoses was a bipolar 
disorder.

A September 1999 RO decision assigned an initial 10 percent 
rating for the hydrocephalus effective August 17, 1993.  
That, in turn, resulted in a combined 60 percent rating for 
all of the service-connected disabilities, also effective 
from August 17, 1993.

During a VA psychiatric examination in October 1999, the 
veteran reported not having worked since his discharge from 
service.  He also reported receiving disability benefits from 
the Social Security Administration (SSA).  
His Global Assessment of Functioning (GAF) score was 50 to 
55.  It was noted that he was definitely dependent on 
medication to control his psychiatric disorder.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
November 22, 1999, the veteran withdrew his claims for higher 
ratings for the fistula in his anus and for his bipolar 
disorder.

Medical records also were received in November 1999 from the 
SSA, as was a formal application for a TDIU (VA Form 21-
8940).

A November 1999 RO decision granted a temporary total (i.e., 
100 percent) rating from August 27, 1996, to September 30, 
1996, based on the need for convalescence.  See 38 C.F.R. 
§ 4.30 ("paragraph 30").  Also, the 50 percent rating for 
the bipolar disorder was increased to a 70 percent schedular 
rating effective August 16, 1996, and a TDIU was granted, as 
well, with the same effective date of August 16, 1996.  


Aside from that, the RO determined the veteran was entitled 
to receive special monthly compensation (SMC) based on being 
housebound for the period from August 27, 1996, to September 
30, 1996.

As noted in the November 1999 RO decision, the net result of 
the past ratings was that the veteran had a combined 
disability rating of 60 percent from August 17, 1993, and a 
100 percent temporary total rating based on convalescence 
from August 27, 1996, to September 30, 1996.  Upon 
termination of that temporary total rating based on 
convalescence, he had a combined disability rating of 70 
percent as of October 1, 1996.

In a July 2000 statement Dr. Pedro Nieves-Lopez yet again 
reported that the veteran was unable to work in any gainful 
activity.

The veteran filed a Notice of Disagreement (NOD) in September 
2000, taking issue "with the effective date" of the grant 
of the 100 percent rating for his service-connected 
psychiatric disorder.  He contended that "the effective date 
for the 100 percent should be August 1993," when he was 
discharged from the military.

Subsequently, an August 2001 SOC and an October 2001 SSOC 
addressed the putative issues of entitlement to a retroactive 
effective date for the 70 percent rating for the service-
connected bipolar disorder, prior to August 16, 1996, and 
entitlement to a retroactive effective date for the TDIU, 
also prior to August 16, 1996.

In a September 2001 statement Dr. Pedro Nieves-Lopez 
summarized the veteran's overall mental status since 
beginning treatment in August 1993.  He described a whole 
litany of chronic symptoms (e.g., changes in mood and 
attitude, overly tense, abnormal thought processes, social 
isolation, etc.).  And he indicated the veteran's appearance, 
attitude, and behavior often fluctuated from one extreme to 
the other.



It is clear from his Substantive Appeal (VA Form 9), received 
in September 2001, that the veteran still disagreed with the 
effective date assigned for his TDIU inasmuch as he stated 
that he had been "totally unable to work due to [his] 
[service-connected] condition."  He also cited the September 
2001 statement from Dr. Pedro Nieves-Lopez as evidence of 
this.  Thus, although the veteran has made reference to an 
earlier effective date for the 100 percent rating for his 
service-connected psychiatric disorder, the fact remains that 
he has never been assigned a 100 percent schedular rating for 
this disorder.  So the issue currently before the Board 
concerns his entitlement to an effective date earlier than 
August 16, 1996, for his TDIU.

Generally, the effective date of an award of increased 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  However, there 
is an exception to this general rule.  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred-if a claim is received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2) 
(2002).

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  

Under 38 C.F.R. § 4.16(b), it is established VA policy that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on 
the issue.

It has been held that a claim for a TDIU is reasonably raised 
when a veteran whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in his claims file or in records 
under VA control.  Norris v. West, 12 Vet. App. 413, 421 
(1999).

The current effective date for the veteran's TDIU is August 
16, 1996, the same date when he received the 70 percent 
schedular rating for his service-connected psychiatric 
disorder.  Prior to that date he did not meet the threshold 
minimum rating requirements of 38 C.F.R. § 4.16(a) for a 
TDIU.  But there remains for consideration the issue of 
whether he was entitled to this benefit prior to that date on 
an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
And he was.

The evidence is quite clear that the veteran has not been 
gainfully employed since his discharge from the military on 
August 16, 1993.  The medical evidence is equally clear that 
this has been due to his service-connected psychiatric 
disorder.

A formal application for a TDIU (i.e., a VA Form 21-8940) was 
not received until November 1999.  But in his earlier 
Substantive Appeal (VA Form 9) in October 1994, the veteran 
made it clear that in conjunction with his claim for a rating 
higher than 50 percent for his service-connected psychiatric 
disorder, he was also claiming entitlement to a TDIU.  While 
that was more than one year after his discharge from service 
in August 1993, it also must be borne in mind that during his 
September 1993 VA psychiatric examination, little more than 
one month after his discharge from service, he already had 
reported being unemployed since service.  And that, in and of 
itself, was at least an informal claim for a TDIU-especially 
considering the context in which that was reported.  See 
38 C.F.R. § 3.157(b)(1) (date of VA examination will be 
accepted as the date of receipt of a claim).  

Numerous records from Dr. Pedro Nieves-Lopez, the veteran's 
fee-basis physician, who essentially has treated him since 
his discharge from service in August 1993, repeatedly 
indicate he has remained unemployable since service because 
of the severity of his service-connected psychiatric 
disorder.  And this inability to work, according to Dr. Pedro 
Nieves-Lopez, is within the meaning of 38 C.F.R. § 4.16(b).

Since the veteran filed a claim for a TDIU within the first 
year after his discharge from the military, and there is 
objective medical evidence of record confirming that he 
indeed could not work because of the severity of his service-
connected psychiatric disorder, the correct effective date 
for his TDIU is August 17, 1993, the day after his discharge 
from service.  This is particularly true when all reasonable 
doubt is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 
2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) ("the VCAA simply restated what existed in 
section 5107 regarding the benefit-of-the-doubt doctrine").


ORDER

An earlier effective date of August 17, 1993, is granted for 
the TDIU, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



